Citation Nr: 1519119	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-02 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and S.G.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is causally related noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision to grant the claim of service connection for tinnitus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran contends he has tinnitus that is related to acoustic trauma he experienced during his military service. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was that of a light weapons infantryman.  His personnel records reflect that he served in Vietnam from April 1967 to April 1968.  He received the Combat Infantryman Badge, the Vietnam Campaign Medal with device, and the Vietnam Service Medal with two Bronze stars.  He was also noted to be an expert in the rifle M-14 and a sharpshooter in the rifle M-16.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure from artillery fire and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.  

At his December 2008 VA examination, the examiner noted the Veteran's reports of being exposed to bombs, M-16 rifles, machine guns and shot guns during service.  The examiner also noted that the Veteran had noise exposure in his various occupations, which included working in service stations and in a salvage yard.  The Veteran also stated that he hunted but wore hearing protection.  The VA examiner stated the Veteran could not recall the specific date or circumstances of onset of his tinnitus.  The Veteran reported experiencing symptoms daily, usually in the evening when it is quiet. 

The VA examiner stated the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  She opined that it was less likely as not that the Veteran's tinnitus was permanently aggravated by active duty military service.  In support of this conclusion, the examiner stated that the tinnitus the Veteran described was "most likely the typical tinnitus most individuals, especially those with hearing loss, experience."  Further, the Veteran was unable to state a time or circumstance of the onset of his tinnitus.

In an October 2009 statement, the Veteran's private audiologist stated that the Veteran reported tinnitus, which he first noticed about 10 years ago.  The private audiologist concluded it was at least as likely as not that the Veteran's tinnitus began secondary to military service, although occupational noise could not be ruled out as a contributing factor.

At his March 2015 hearing, the Veteran stated that he first noticed symptoms of his tinnitus approximately halfway through his active duty service.

The Board finds the Veteran credible with regard to his claim of that he experiences tinnitus.  See Charles, 16 Vet. App. at 370.  He has attributed the tinnitus to noise exposure in service, which is conceded.  He testified at the recent Board hearing that tinnitus began during service.  Although he has provided inconsistent dates of onset of tinnitus, his assertion that it began during service is consistent with the circumstances of his service.  The evidence regarding the onset of tinnitus is in equipoise.  Thus, affording the Veteran the benefit of the doubt, service onset is conceded.  Service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claim.

The Veteran contends that he incurred hearing loss as a result of acoustic trauma during active duty service.  In his December 1965 pre-induction examination, the Veteran is noted to have hearing loss under the summary of defects and diagnoses.  His September 1968 separation examination, however, revealed normal hearing in both ears.  The Board notes that the difference between the audiometric test results at enlistment and separation is dramatic.

The difference in the results is further called into question in a March 2015 note on a form from The Barranco Clinic.  An unidentified provider states that the provider reviewed the Veteran's history and that audiogram results both pre- and post-military service appeared inconsistent.  Further, the provider stated it was "impossible/highly improbable" that the Veteran's hearing had significantly improved from before to after his time in the service.  

A December 2008 VA audio examination reflected that the Veteran was diagnosed with bilateral moderate to severe sensorineural hearing loss.  The examiner opined that it was less likely as not that the Veteran's hearing loss was permanently aggravated by military acoustic trauma.  In support of this conclusion, the examiner stated that although the Veteran's hearing loss had progressed since 1965, the Veteran had occupational and recreational noise exposure both before and after active duty service that could have contributed to his decrease in hearing.  Also, the examiner stated that it was possible that the Veteran's hearing loss has progressed in its normal course.  The VA examiner stated either no hearing test was completed at the time of the Veteran's separation from active service or the Veteran's separation exam hearing test was not present in the Veteran's claims file for review to determine if hearing had progressed during the time the Veteran was on active duty.

The Board points out that there is a report of examination on separation which included audiometric findings.  Without access to that report, the December 2008 examiner's opinion as to in-service aggravation is inadequate. 

It is conceded that the Veteran was exposed to acoustic trauma during service; however, given the question raised about the marked difference between audiometric results obtained at enlistment and separation, it is unclear if the issue is whether a pre-existing hearing defect was aggravated by service or whether there was no defect at enlistment and the issue is service incurrence.  

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b) . 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the claimant's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d 1089. 

Thus, a medical opinion is needed to address the questions raised in the record as to the validity of audiometric data in both the Veteran's entrance and separation examination reports which reflect that his hearing had improved during active duty service despite the Veteran's conceded exposure to acoustic trauma.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to an appropriate examiner to obtain an opinion as to the likely etiology of Veteran's hearing loss.  The claims file and copies of all pertinent records must be made available to the examiner for review.  If it is determined that the opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  Based on the examination (if any) and review of the record, the examiner must address the following:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a hearing loss disability that existed prior to his entry onto active duty?  In answering this question, the examiner should specifically comment on the difference between audiometric testing conducted at enlistment and separation.  

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's hearing loss had its onset in service?

A complete rationale should be provided for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


